Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Title

	Amend the title to:	IMAGE FORMING APPARATUS CAPABLE OF PREVENTING LEAKAGE OF WASTE TONER

Specification
In paragraph [0074], line 2, change “5142A, the drum” to --- 5142A and the drum ---.
In paragraph [00120], line 5, change “the other end portion” to --- an other end portion ---.

Claims
	Claim 20, line 5, after “cartridge” insert --- . ---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-20 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: a main body housing; a drum cartridge including a photosensitive drum and a drum frame supporting the photosensitive drum; a toner cartridge capable of accommodating toner to be supplied to the photosensitive drum, the toner cartridge being mountable on the drum cartridge; and a drawer movable between an accommodated position where the drawer is accommodated in the main body housing and a drawn-out position where the drawer is drawn out from the main body housing, the drum cartridge being mountable on the drawer, and the drawer including: a waste toner conveying pipe having a waste toner receiving port capable of receiving waste toner from the drum cartridge mounted on the drawer, the waste toner conveying pipe allowing passage of the waste toner therethrough; a lock member movable between a lock position where the lock member locks the drum cartridge to the drawer and an unlock position where the lock member unlocks the drum cartridge from the drawer; and a first waste toner shutter movable between a first closed position where the first waste toner shutter closes the waste toner receiving port and a first open position where the waste toner receiving port is opened, the first waste toner shutter moving from the first closed position to the first open position as the lock member moves from the unlock position to the lock position, and the first waste toner shutter moving from the first open position to the first closed position as the lock member moves from the lock position to the unlock position.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato (US 10,976,699 B2) discloses an image forming apparatus that includes: a housing; a drum cartridge; a developing cartridge; a drawer movable between an inner position and an outer position; and a lock member provided on the drawer and movable between a lock position at which the lock member locks the drum cartridge to the drawer, and a release position at which a lock between the drum cartridge and the drawer is released.
Sato (US 11,156,955 B2) discloses an image forming apparatus that includes: a housing; a process cartridge including a photoconductive drum and a developing roller; a toner cartridge containing toner; and a drawer movable between an inner position and an outer position.  The process cartridge includes a lock member movable between a lock position at which the lock member locks the process cartridge to the drawer, and a release position at which a lock between the process cartridge and the drawer is released.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
May 10, 2022